                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

TIMOTHY A. HOLDFORD                                                                   PLAINTIFF

V.                                   4:19CV00019-JM-JTK

REYNOLDS                                                                            DEFENDANT

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, the timely objections received thereto, as well as a de novo review of the record

including Plaintiff’s Amended complaint, the Court adopts them in their entirety.    Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Complaint and Amended Complaint against Defendants is DISMISSED

without prejudice, for failure to state a claim upon which relief may be granted.

       2.      Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 25th day of January, 2019.



                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE


                                                 1
